DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
Claim 1 recites “at runtime, comparing, by the one or more processors, a set of parameters from the transaction-data with a performance profile associated specifically….”, “at runtime, based on determining that the transaction is a deviant transaction” and “at runtime, based on determining that the transaction is a conventional transaction, forwarding”, Examine unable to find the supporting of these steps as being processed at runtime.

Claims 2-7 are rejected based on dependency.  


Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Claims 1, 8, 15 recite “receiving, by one or more processors, a transaction-data for a transaction that occurs in a particular time-interval;
at runtime, comparing, by the one or more processors, a set of parameters from the transaction-data with a performance profile associated specifically with the particular time- interval, the performance profile is generated using machine learning; 
at runtime, based on determining that the transaction is a deviant transaction, forwarding, by the one or more processors, the transaction-data to a first data collector; and 
at runtime, based on determining that the transaction is a conventional transaction, forwarding, by the one or more processors, the transaction-data to a second data collector.” as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, one or more processors, first and second collector, the above limitations in the context of this claim encompasses observation and evaluation of a transaction-data to determine if it is deviant transaction or conventional transaction, than store the transaction-data to either a deviant transaction data collector OR a conventional transaction data collector. This process can be done by, for example, by a person while reviewing transactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. While the machine learning as generally linking the abstract idea to a particular 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – using one or more processing devices to perform the method/steps.   The “processing device” or “medium” or “system” in steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing parameters and making determinations based on such parameters) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processing devices to perform the method/steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, wherein the first data collector stores the transaction-data to a first data storage,  as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human 

Regarding claim 3, wherein the second data collector stores a subset of the transaction-data to a second data storage,  as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses observation and evaluation a transaction-data to determine if it is deviant transaction or conventional transaction, than store the transaction-data to either a deviant transaction data storage OR a conventional transaction data storage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 4, generating the performance profile associated with the particular time-interval based on a performance profile associated with a time-interval from the same day as the particular time-interval, as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses observation and evaluation of the performance profile associated with the particular time-interval such same day or prior day. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 5, generating the performance profile associated with the particular time-interval based on a performance profile associated with the particular time-interval from a prior day, as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses observation and evaluation of the performance profile associated with the 
 
Regarding claim 6, wherein generating the performance profile associated with the particular time-interval is further based on a performance profile associated with a time-interval from the same day as the particular time-interval, as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses observation and evaluation of the performance profile associated with the particular time-interval such same day or prior day. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 7, wherein the performance profile for the particular time-interval is determined as:

    PNG
    media_image1.png
    145
    600
    media_image1.png
    Greyscale
, as drafted, is an apparatus or medium, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses observation and evaluation of the performance profile associated with the particular time-interval such same day or prior day. This limitation merely recites a mathematical manipulation, which, depending on the volume of the data, could be performed mentally or on pen and paper. Additionally the claim is directed to a mathematical concept. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Note that claim 7 can rejected containing mathematical concept with no significantly more.   


Claims 8-20 are rejected under the same rationale as claims 1-7.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al., U.S. Pub No: US 20080306711 A1 (Hereinafter “Bansal”) in view of Giacco et al., U.S. Pub No: US 20080183618 A1 (Hereinafter “Giacco”) and further in view of Datta et al., U.S. Pub No: US 20120284211 A1 (Hereinafter “Datta”).

Regarding claim 1, Bansal discloses A computer-implemented method comprising:
receiving, by one or more processors, a transaction-data for a transaction that occurs in a particular time-interval (see for example paragraph [0009, 0033], wherein receiving the data about the set of transactions from the one or more agents and developing time series data for each of the systems based on execution times of components associated with each system during the set of transactions);
at runtime, comparing, by the one or more processors, a set of parameters from the transaction-data with a performance profile associated specifically with the particular time- interval (see for example paragraph [0046, 0054, 0067, 0070], wherein Time series analytical techniques can be used on this data to determine if a component of a transaction performs abnormally);
at runtime, based on determining that the transaction is a deviant transaction, forwarding the transaction-data to a data collector (see for example paragraph [0077] and fig.10, wherein the figure shows that abnormal transaction (transaction deviant) can be stored/collated (transaction exceed threshold considered to be for example deviant transaction)); and
at runtime, based on determining that the transaction is a conventional transaction, forwarding the transaction-data to a data collector (see for example paragraph [0077] and fig.10, wherein the figure shows that normal transaction (transaction conventional) can be stored/collated (transaction does not exceed threshold considered to be for example conventional transaction)).
Bansal fails to explicitly disclose the performance profile is generated using machine learning; 
forwarding the transaction-data to a first data collector; 
forwarding the transaction-data to a second data collector.
Giacco discloses forwarding the transaction-data to a first data collector (see paragraph [0121-0122] and fig.3, wherein in step 312, transaction can be stored in data set 314 (The suspect transaction dataset) (first data collector) or information may be passed to an updater 360 which updates databases and rules (second data collector)); 
forwarding the transaction-data to a second data collector  (see paragraph [0121-0122] and fig.3, wherein in step 312, transaction can be stored in data set 314 (The suspect transaction dataset) (first data collector) or information may be passed to an updater 360 which updates databases and rules (second data collector)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bansal to multiple data collector, as taught by Giacco, because this will help the system, for example, to prevent those prohibited transactions from occurring (Giacco; paragraphs [0003]).
 The combination of Bansal and Giacco fail to explicitly disclose the performance profile is generated using machine learning.
the performance profile is generated using machine learning (see abstract and paragraph [0007]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bansal to include the performance profile is generated using machine learning, as taught by Datta, because the system would improve the ability of detecting abnormality to help preserve the resource and reduce costs associated with the resource (Datta; paragraphs [0005-0006]).
 

Regarding claim 2, the combination of Bansal, Giacco and Datta further disclose wherein the first data collector stores the transaction-data to a first data storage (Giacco, see paragraph [0121-0122] and fig.3, wherein in step 312, transaction can be stored in data set 314 (The suspect transaction dataset) (first data collector) or information may be passed to an updater 360 which updates databases and rules (second data collector)).

Regarding claim 3, the combination of Bansal, Giacco and Datta further disclose wherein the second data collector stores a subset of the transaction-data to a second data storage (Giacco, see paragraph [0121-0122] and fig.3, wherein in step 312, transaction can be stored in data set 314 (The suspect transaction dataset) (first data collector) or information may be passed to an updater 360 which updates databases and rules (second data collector)).

Regarding claim 4, the combination of Bansal, Giacco and Datta further disclose further comprising generating the performance profile associated with the particular time-interval based on a performance profile associated with a time-interval from the same day as the particular time-interval (see Bansal paragraph [0053], wherein timestamp for transaction can be used. Based on the broadest reasonable interpretation timestamp can be from same day OR prior day).

Regarding claim 5, the combination of Bansal, Giacco and Datta further disclose generating the performance profile associated with the particular time-interval based on a performance profile associated with the particular time-interval from a prior day (see Bansal paragraph [0053], wherein timestamp for transaction can be used. Based on the broadest reasonable interpretation timestamp can be from same day OR prior day).

Regarding claim 6, the combination of Bansal, Giacco and Datta further disclose wherein generating the performance profile associated with the particular time-interval is further based on a performance profile associated with a time-interval from the same day as the particular time-interval (see Bansal paragraph [0053], wherein timestamp for transaction can be used. Based on the broadest reasonable interpretation timestamp can be from same day OR prior day).




Claims 15-19 are rejected under the same rationale as claims 1-3 and 5-6. Regarding claim 15, the combination of Bansal, Giacco and Datta further disclose A computer program product comprising a computer readable storage medium having stored thereon program instructions executable by one or more processing devices to perform a method comprising (see Bansal paragraph [0010])

Response to Arguments
Applicant’s amendment and arguments filed 05/12/2021 regarding the 35 U.S.C. 101 rejection, has been considered but are not persuasive.
The claims as explained in Section 5 above contain an abstract idea. The rejection has been maintained.   

Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/30/2021